DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisano et al. (U.S. PGPUB. 2014/0284212 Al).
INDEPENDENT CLAIM 1:
Regarding claim 1, Hisano et al. teach a sintered compact magnesium oxide target for sputtering. (Abstract) The sputtering target has a purity of 99.99 wt% or higher. (Abstract) The sputtering target has a density of 3.57 g/ cm3 or higher. (See Abstract) Example 4 has the density at 3.577 g/cm3. (See Table 1) The target is optically transparent. (See Table 1) As to the range of transparency being 10% or more since Hisano et al. teach a similar process as the process required by Applicant the transparency is believed to be in Applicant’s range of transparency. The process utilizes a raw material of magnesium oxide having a purity 2 to obtain a sintered target. (Paragraphs 0050-0052, 0056-0058, Table 1)
Regarding the process limitation of wherein a raw material of said sintered compact magnesium oxide target for sputtering is devoid of MgCO3, it is pointed out that the sintered compact is being claimed and that the process limitation is given no weight.  In other words the raw material to produce the target being devoid of MgCO3 is given little weight because the final product of the prior art is the same as the claimed product which is a MgO target.  There can be different methods utilized to reach the same product.  
DEPENDENT CLAIM 2:
Regarding claim 2, Hisano et al. teach wherein the sintered compact magnesium oxide target for sputtering further includes raw material of pure MgO powder, wherein the MgO powder includes a particle size of less than 10-6 m and specific surface area of less than 15 103m2/kg. (Paragraph 0050 - grain size less than 0.5 micron or less)
DEPENDENT CLAIM 4:
Regarding claim 4, since Hisano et al. teach a similar process as required by Applicant the variation in the transparence limitation is met. The process utilizes a raw material of magnesium oxide having a purity of 99.99 wt% or higher and an average grain size of 0.5 micrometers or less and hot pressing at a temperature of 1500 degrees C and applying a pressure of 300kgf/cm2 to obtain a sintered target. (Paragraphs 0050-0052, 0056-0058, Table 1)
DEPENDENT CLAIM 14:
Regarding claim 14, Hisano et al. teach wherein said target for sputtering is hot pressed and milled at a temperature of 1500 °C or less. (Paragraphs 0050-0052, 0056-0058, Table 1 – .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al. (U.S. PGPUB. 2014/0284212 Al) in view of Hoon et al. (KR 2007-0115099).


Regarding claim 3, Hoon et al. teach that a MgO target should be 50 micrometers or more. (Hoon et al. suggest the grain size to be in the range of 20 to 70 micrometers which overlaps Applicant’s claimed range of 50 micrometers.) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about l-5%" while the claim was limited to "more than 5%." The com! held that "about l-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, .116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Clr. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nrn [i.e., 100 Angstroms].” The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior-art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
The motivation for utilizing the features of Hoon et al. is that it allows for producing a target for sputtering that will produce quality films for items such as plasma display panels. (See Hoon et al. Specification)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hisano et al. by utilizing the features of Hoon et .
Claims 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al. (U.S. PGPUB. 2014/0284212 Al) in view of Hoon et al. (KR 2007-0115099).
INDEPENDENT CLAIM 5:
Regarding claim 5, Hisano et al. teach a sintered compact magnesium oxide target for sputtering. (Abstract) The sputtering target has a purity of 99.99 wt% or higher. (Abstract) The sputtering target has a density of 3.57 g/ cm3 or higher. (See Abstract) Example 4 has the density at 3.577 g/cm3. (See Table 1) The target is optically transparent. (See Table 1)
The difference between Hisano et al. and claim 5 is that an average crystal grain size of 50 micrometers or more is not discussed and a raw material of said sintered compact magnesium oxide target for sputtering is devoid of MgCO3 is not discussed.
Regarding claim 5, Hoon et al. teach that a MgO target should be 50 micrometers or more. (Hoon et al. suggest the grain size to be in the range of 20 to 70 micrometers which overlaps Applicant’s claimed range of 50 micrometers.) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about l-5%" while the claim was limited to "more than 5%." The com! held that "about l-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, .116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Clr. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the 
Regarding the process limitation of wherein a raw material of said sintered compact magnesium oxide target for sputtering is devoid of MgCO3, it is pointed out that the sintered compact is being claimed and that the process limitation is given no weight.  In other words the raw material to produce the target being devoid of MgCO3 is given little weight because the final product of the prior art is the same as the claimed product which is a MgO target.  There can be different methods utilized to reach the same product.  
DEPENDENT CLAIM 6:
Regarding claim 6, Hisano et al. teach wherein the sintered compact magnesium oxide target for sputtering further includes raw material of pure MgO powder, wherein the MgO powder includes a particle size of less than 10-6 m and specific surface area of less than 15 103m2/kg. (Paragraph 0050 - grain size less than 0.5 micron or less)
DEPENDENT CLAIM 7:
Regarding claim 7, Hisano et al. teach the transparence of 10% or higher as discussed above with regard to claim 1.
DEPENDENT CLAIM 8:
Regarding claim 8, since Hisano et al. teach a similar process as required by Applicant the variation in the transparence limitation is met. The process utilizes a raw material of magnesium oxide having a purity of 99.99 wt% or higher and an average grain size of 
DEPENDENT CLAIM 15:
Regarding claim 15, Hisano et al. teach wherein said target for sputtering is hot pressed and milled at a temperature of 1500 °C or less. (Paragraphs 0050-0052, 0056-0058, Table 1 – “hot pressing at a temperature of 1500 degrees C”)  This claim limitation is also given no weight because the final product of the prior art is the same as the claimed product which is a MgO target.  
The motivation for utilizing the features of Hoon et al. is that it allows for producing a target for sputtering that will produce quality films for items such as plasma display panels. (See Hoon et al. Specification)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hisano et al. by utilizing the features of Hoon et al. because it allows for producing a target for sputtering that will produce quality films for items such as plasma display panels.
Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al. (U.S. PGPUB. 2014/0284212 Al) in view of Hirotaka et al. (JP 2006-002208).
INDEPENDENT CLAIM 9:
Regarding claim 9, Hisano et al. teach a method for producing a sintered compact magnesium oxide target for sputtering, the method comprising: obtaining a raw material, wherein the raw material include powders comprising magnesium oxide having a purity of 99.99 wt% or higher and an average grain size of 0.5 micrometers or less, and hot pressing the milled powder at a temperature of 1700 degrees C or less and an applied pressure of at least 200 3.57 g/ cm3 or higher. (See Abstract)
The difference between Hisano et al. and claim 9 is that the milling is not discussed and wherein the raw material being devoid of MgCO3 is not discussed.
Regarding the milling (Claim 9), Hirotaka et al. teach pulverizing (i.e. milling) to reduce particle size to form a sintered compact of MgO. (See Paragraph 0041)
Regarding wherein the raw material being devoid of MgCO3 (Claim 9), Hisano et al. teach utilizing MgCO3 which upon sintering loses the C to result in MgO.  (See Hisano et al. discussed above)  Hirotaka et al. teach utilizing only MgO powder to achieve a MgO sintered target product.  (Paragraphs 0032-0039)  Therefore one of ordinary skill in the art would readily chose either powder compositions because they are equivalent in order to achieve a final MgO product.  
The motivation for pulverizing is that it allows shaping the particle size smaller. (See Paragraph 0041)
DEPENDENT CLAIM 10:
Regarding claim 10, Hisano et al. teach a sintered compact magnesium oxide target for sputtering. (Abstract) The sputtering target has a purity of 99.99 wt% or higher. (Abstract) The sputtering target has a density of 3.57 g/ cm3 or higher. (See Abstract)
DEPENDENT CLAIM 11:
Regarding claim 11, Hisano et al. teach wherein the applied pressure is 300 kgf/cm2 or more. (Paragraph 0051)


DEPENDENT CLAIM 16:
The difference not yet discussed is wherein said hot pressing said milled powder at a temperature of 1500 °C or less.
	Regarding claim 16, Hisano et al. teach wherein said target for sputtering is hot pressed and milled at a temperature of 1500 °C or less. (Paragraphs 0050-0052, 0056-0058, Table 1 – “hot pressing at a temperature of 1500 degrees C”)  
The motivation for utilizing the features of Hirotaka et al. is that it allows for reducing the particle size for forming a sintered compact. (See Paragraph 0041)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hisano et al. by utilizing the features of Hirotaka et al. because it allows for reducing the particle size for forming a sintered compact.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al. (U.S. PGPUB. 2014/0284212 Al) in view of Hirotaka et al. (JP 2006-002208) and Hoon et al. (KR 2007-0115099)
INDEPENDENT CLAIM 12:
Regarding claim 12, Hisano et al. teach a method for producing a sintered compact magnesium oxide target for sputtering, the method comprising: obtaining a raw material, wherein the raw material include powders comprising magnesium oxide having a purity of 99.99 wt% or higher and an average grain size of 0.5 micrometers or less, and hot pressing the milled powder at a temperature of 1700 degrees C or less and an applied pressure of at least 200 kgf/cm2 or more, to obtain a sintered compact magnesium oxide target. (Paragraphs 0050-0052, 0056-0058, Table 1) Hisano et al. teach a sintered compact magnesium oxide target for 
The difference between Hisano et al. and claim 12 is that the milling is not discussed (Claim 12), the transparency being 10% or more is not discussed (Claim 12), an average crystal grain size of 50 micrometers or more is not discussed (Claim 12) and wherein the raw material being devoid of MgCO3 is not discussed.
Regarding the milling (Claim 12), Hirotaka et al. teach pulverizing (i.e. milling) to reduce particle size to form a sintered compact of MgO. (See Paragraph 0041)
Regarding the transparency being 10% or more (Claim 12), As to the range of transparency being 10% or more since Hisano et al. teach the same process as the process required by Applicant the transparency is believed to be in Applicant’s range of transparency. The process utilizes a raw material of magnesium oxide having a purity of 99.99 wt% or higher and an average grain size of 0.5 micrometers or less and hot pressing at a temperature of 1500 degrees C and applying a pressure of 300kgf/cm2 to obtain a sintered target. (Paragraphs 0050-0052, 0056-0058, Table 1)
Regarding an average crystal grain size of 50 micrometers or more (Claim 12), Hoon et al. teach that a MgO target should be 50 micrometers or more. (Hoon et al. suggest the grain size to be in the range of 20 to 70 micrometers which overlaps Applicant’s claimed range of 50 micrometers.) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about l-5%” while the claim was limited to "more than 5%." The court held that "about l-5%" allowed for concentrations slightly above 5% 
Regarding wherein the raw material being devoid of MgCO3 (Claim 12), Hisano et al. teach utilizing MgCO3 which upon sintering loses the C to result in MgO.  (See Hisano et al. discussed above)  Hirotaka et al. teach utilizing only MgO powder to achieve a MgO sintered target product.  (Paragraphs 0032-0039)  Therefore one of ordinary skill in the art would readily chose either powder compositions because they are equivalent in order to achieve a final MgO product.  
DEPENDENT CLAIM 13:
	The difference not yet discussed is wherein said hot pressing said milled powder at a temperature of 1500 °C or less.
	Regarding claim 13, Hisano et al. teach wherein said target for sputtering is hot pressed and milled at a temperature of 1500 °C or less. (Paragraphs 0050-0052, 0056-0058, Table 1 – “hot pressing at a temperature of 1500 degrees C”)  
The motivation for utilizing the features of Hirotaka et al. is that it allows for reducing the particle size for forming a sintered compact. (See Paragraph 0041)

Therefore, it would have been obvious to have modified Hisano et al. by utilizing the features of Hirotaka et al. and Hoon et al. because it allows for reducing the particle size for forming a sintered compact and for producing a target for sputtering that will produce quality films for items such as plasma display panels.
Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach wherein a raw material of said sintered compact magnesium oxide target for sputtering is devoid of MgCO3 as required by claims 1 and 5 and those claims dependent thereon, it is pointed out that the sintered compact is being claimed and that the process limitation is given no weight.  In other words the raw material to produce the target being devoid of MgCO3 is given little weight because the final product of the prior art is the same as the claimed product which is a MgO target.  There can be different methods utilized to reach the same product for the product claims.  
	In response to the argument the prior art does not teach wherein a raw material of said sintered compact magnesium oxide target for sputtering is devoid of MgCO3 as required by claims 9 and 12 and those claims dependent thereon, Hisano et al. teach utilizing MgCO3 which upon sintering loses the C to result in MgO.  (See Hisano et al. discussed above)  Hirotaka et al. teach utilizing only MgO powder to achieve a MgO sintered target product.  (Paragraphs 0032-
	In response to the argument that there is no MgCo3 in the sintered target, it is argued that there is no MgCo3 in the sintered target because the sintering causes magnesium carbonate to decompose during sintering such that CO2 is produced and MgO is left.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 6, 2021